Citation Nr: 0023018	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1969 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
VARO in Huntington, West Virginia.  

A November 1999 rating action granted service connection for 
scarring on the medial aspect of the left knee and a 
10 percent evaluation was assigned, effective March 3, 1999.  
A rating in excess of 30 percent for left total knee 
replacement was denied.  Also, the RO determined that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for a low back disability, to include 
as secondary to loss of use of the left foot, was denied.  
The veteran was notified of the determination by 
communication dated that month.  A notice of disagreement 
with the determination is not of record.  Therefore, the only 
issue in proper appellate status at this time is that of the 
veteran's entitlement to a total compensation rating based on 
individual unemployability due to the severity of his 
service-connected disabilities.  


FINDINGS OF FACT

1.  The veteran currently has the following service-connected 
disabilities:  Paralysis of the left peroneal nerve, rated as 
60 percent disabling from March 8, 1995; left total knee 
replacement, rated as 30 percent disabling from July 1, 1995; 
tender scarring on the medial aspect of the left knee, rated 
as 10 percent disabling from March 3, 1999.  The combined 
disability rating is 80 percent.  The veteran is also 
entitled to special monthly compensation on account of the 
loss of use of one foot from March 8, 1995.  

2.  The veteran has a high school education.  He was last 
employed in 1994 as a hair stylist.  

3.  The veteran's service-connected disabilities preclude him 
from securing and maintaining a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record discloses that the veteran was 
hospitalized at a VA medical center in March 1995 for 
revision of a left total knee replacement.  It was noted he 
had undergone a left total knee replacement about one year 
previously for significant degenerative joint disease.  He 
did well for about eight months then he noted increasing 
instability of the knee with increasing pain.  Accordingly, 
he was hospitalized for the revision.  

At the time of the February 1996 VA orthopedic examination, 
the veteran reported that he had a high school education with 
special training through trade school for hair styling.  He 
had been unemployed for the past year because of his knee 
problem.  Complaints included intermittent swelling with pain 
and stiffness.  He described the pain as constant, with 
exacerbations after activity or on prolonged standing.  He 
was able to walk less than one half-mile secondary to pain in 
the knee.  He complained of peroneal nerve injury which was 
compounding the problems with the knee.  He walked with a 
limp and required the use of a brace for the left foot, 
secondary to the peroneal nerve damage.

Examination findings included atrophy of the left calf and 
quadriceps.  The left knee showed zero degrees extension and 
120 degrees flexion.  No instability was indicated.  There 
was crepitus on extension.  There was good patellar glide 
without pain.  An X-ray study of the knee showed the total 
left knee prosthesis.  There was no definite radiologic 
evidence of loosening, infection, or dislocation of the 
prosthesis.  The diagnoses were: Status post revision of 
total knee replacement, with residual pain and decreased 
range of motion; peroneal nerve injury secondary to surgery 
with atrophy of the calf and quadriceps muscle; probable 
early degenerative changes of the left knee with pain and 
stiffness.  

VA also accorded the veteran a peripheral nerve examination 
in February 1996.  Ankle jerk was absent on the left and 
there was a trace on the right.  There was weakness noted on 
the muscles of the left lower extremity.  Nerve conduction 
studies were consistent with peripheral nerve neuropathy.  
The impression was left perineal nerve palsy due to L5-S1 
radiculopathy.  

By rating decision dated in April 1996, the 100 percent 
temporary total disability rating the veteran had been given 
for hospitalization for service-connected disability was 
reduced to 30 percent, effective July 1, 1995.  The 
100 percent rating had been in effect since May 1, 1994.  The 
veteran was assigned a 60 percent disability rating for his 
paralysis of the left peroneal nerve, effective March 8, 
1995.  The combined disability rating of 70 percent was 
effective from July 1, 1995.  He was also determined to be 
entitled to special monthly compensation on account of the 
loss of use of one foot from March 8, 1995.  

In July 1998, a VA general medical examination was performed.  
The veteran complained that since his knee replacement, he 
continued to have limping, swelling, tenderness, and deep 
aching in the left knee.  He was unable to stand on his feet 
for more than a short period of time.  He had developed a 
left footdrop following a lumbar diskectomy.  He had low back 
pain when sitting for any extended period.  He reported 
developing right ulnar nerve entrapment of the right arm and 
it was indicated he underwent an open nerve decompression.  
He had continued mild weakness of the right hand.  Otherwise, 
he was healthy.  He recently underwent a complete physical 
examination with normal laboratory parameters.  

Previous employment as a hairdresser was noted.  The veteran 
stated he had tried to work for about one month during the 
past year, but was unable to stand for the required amount of 
time to maintain the job.  

On examination posture and gait revealed a left footdrop.  
The veteran wore a brace on the left ankle and foot, but had 
developed three severe ulcerations of the foot secondary to 
the brace and had not been able to wear the brace for one 
month.  There had been partial healing of the ulcers, but 
they were still tender and several were still draining.  
Evaluation of the left knee showed a deformity and mild 
generalized edema.  Motion of the knee was from zero to 112 
degrees.  There was tenderness to palpation to the medial 
aspect of the knee.  This was described as a shooting, 
burning pain when a particular area of medial knee was 
touched and the veteran stated he had been told this was a 
nerve injury of the knee.  Left quadriceps wasting was noted.  
Strength of the left quadriceps was 4/5.  He had left total 
footdrop and left L5 radiculopathy and these were considered 
to be sequelae of the low back surgery.  There was total 
footdrop with no active range of motion of the left ankle.  
The left foot was flat when he walked and his gait was 
markedly antalgic to the left.  There was also a loss of 
sensation from the ankle down over the left foot.  There was 
a small ulceration with partial healing on the dorsum of the 
foot.  There was another one on the posterior heel and one on 
the sole of the foot.  The diagnoses were: Status post lumbar 
diskectomy, with secondary paralysis of the left peroneal 
nerve; and history of left knee injury, status post total 
knee replacement.  

The veteran gave testimony regarding his inability to work at 
a personal hearing before a hearing officer at the Louisville 
RO in March 1999.  He stated that despite the total knee 
replacement, he was still experiencing pain.  He had footdrop 
and was paralyzed from the left knee down, with no feeling.  
He was not working at the present time because as a 
hairdresser he had to stand on the job and if he stood in a 
certain spot, the leg would swell on him and ache and cause 
pain.  

Submitted at the hearing was an undated statement from an 
individual who indicated the veteran was employed at the Hair 
Gallery in Pikeville, Kentucky, for three weeks, but had 
difficulty in standing and bending and was unable to perform 
the duties required for the job.  Also submitted was an 
undated statement from the owner of another hair salon to the 
effect that in 1995 the veteran worked for that individual 
for two weeks, but had a lot of pain in his leg and could not 
stand for even a short period of time.  

In August 1999, the veteran underwent a VA orthopedic 
examination.  He complained of ongoing difficulty with the 
left knee.  The knee was very weak and intermittently swelled 
up on him.  He complained that in walking any distance, he 
developed rather sharp pain and a popliteal fossa behind the 
left knee.  On examination flexion of the left knee was 
limited to 100 degrees and was painful.  Extension was to 
zero degrees.  The examiner again made notation of exquisite 
sensitivity on even moderate palpation of part of the knee.  
No swelling or erythema was noted in the area.  The 
diagnostic impressions were:  Service injury to the left knee 
which resulted in meniscal surgery some 20 years previously; 
and subsequent need for knee replacement on the left with a 
subsequent second knee replacement.  

By rating decision dated in November 1999, service connection 
for tender scarring of the left knee was granted and a 
10 percent evaluation was assigned, effective March 3, 1999.  
The combined disability evaluation of 70 percent was 
increased to 80 percent, effective March 3, 1999.  It was 
noted the veteran was also still entitled to special monthly 
compensation on account of the loss of use of one foot from 
March 8, 1995.  

Analysis

Total disability is considered to exist where there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1999).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA Schedule for Rating 
Disabilities prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2) (1999).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability:  That is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  In such an 
instance, if there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  For 
the above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral effect, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App.  at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The veteran's service-connected disabilities consist of 
paralysis of the left perineal nerve, rated as 60 percent 
disabling; left total knee replacement, rated as 30 percent 
disabling; and tender scarring on the medial aspect of the 
left knee, rated as 10 percent disabling.  The combined 
rating is 80 percent.  Therefore, he meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16.

For a veteran to prevail in a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
The question is whether he is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

As noted above, the veteran meets the percentage requirements 
for a total rating for compensation based on individual 
unemployability.  38 C.F.R. § 4.16.  The remaining question 
is whether his service-connected disabilities preclude all 
gainful employment consistent with his education and 
occupational experience.  The evidence in favor of his claim 
consists of the fact that he has been unemployed for a number 
of years.  Lay statements from two different individuals 
affiliated with hair salons reflect that he was unable to 
continue working as a hairdresser with them because of an 
inability to stand for even short periods of time.  The 
undersigned notes that there is no medical opinion of record 
one way or the other as to the impact of the veteran's 
service-connected disabilities on his ability to work.  

The evidence against the claim consists of the fact that 
there is evidence of nonservice-connected conditions that 
caused disability.  The Board notes that when the evidence is 
essentially in equipoise, the veteran is to be given the 
benefit of the doubt.  Resolving doubt in the veteran's 
favor, the Board finds that the evidence supports the finding 
of individual unemployability due to the severity of 
service-connected disabilities alone.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 3.340, 4.16.

ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities is granted.  


		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

	




 

